Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1.	The pending claims 20-39 are presented for examination.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

3.		Claims 20-39 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
4.	With respect to claims 28 and 38,
Claims 20 and 30 recite the limitation “the model” in line 2 and 3 respectively. There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
5.	Claims 20-39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 20-39 of Parikh et al (US Patent 10,430,479 B1, hereinafter “Parikh”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the inventions are obvious variants. 
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 20-24, 28, 30-34 and 38 are rejected under 35 U.S.C. 103(a) as being obvious by Rakowski et al (U.S. 20070283049 A1 hereinafter, “Rakowski”) in view of Jones et al (U.S. 20090299853 A1 hereinafter, “Jones”), and further in view of Bill (U.S. 20070010942 A1 hereinafter, “Bill”).
10.	With respect to claim 20,
Rakowski discloses a method of associating location-based content by a data processing system across one or more user devices, comprising:
receiving, by a data processing system comprising one or more servers, a first query from a first application of a first client device located at a first device location;
receiving, by the data processing system, a second query from a second application of a second client device located at a second device location (Rakowski [0003], [0104] e.g. [0003] With ever decreasing costs for technology and the increases in interconnectivity provided by networks such as the Internet or World Wide Web (WWW), many users are performing common tasks on more than one computer.  For example, a user may have more than one computer at work, or multiple computers at different locations, such as in different offices or at work and at home.  [0114] the user's synchronization preferences 632.  The synchronization preferences 632 specify the types of configuration information to be synchronized (e.g., cookies, bookmarks, history (URLs visited and/or search queries), and saved passwords), and which types of configuration information are to be encrypted prior to being sent to the synchronization server [as
receiving, by a data processing system comprising one or more servers, a first query (e.g. search queries) from a first application of a first client device (e.g. computer at work) located at a first device location;
identifying, by the data processing system, a first interest vertical for the first client device based on the first keyword included in the first query;
receiving, by the data processing system, a second query (e.g. search queries) from a second application of a second client device (e.g. computer at home) located at a second device location]).
Although Rakowski substantially teaches the claimed invention, Rakowski does not explicitly indicate
the first query including a first keyword related to a first location different from the first device location;
identifying, by the data processing system, a first interest vertical for the first client device based on the first keyword included in the first query;
the query including a second keyword related to the first location different from the second device location;
identifying, by the data processing system, a second interest vertical for the second client device based on the second keyword included in the second query.
Jones teaches the limitations by stating 
the first query including a first keyword related to a first location different from the first device location;
identifying, by the data processing system, a first interest vertical for the first client device based on the first keyword included in the first query;
the query including a second keyword related to the first location different from the second device location (Jones [0075], [0138], [0185] e.g. [0075] A query or search query or search request or "request" may include a keyword(s), a category(ies), a fully formed question(s), a statement(s), any type of media, implicit data such as information associated with a user identifier(s) and/or device(s [0138] In operation 325, information of a request is provided.  Information of a request may be provided to one or more resource(s), guide(s), and/or advertiser(s), etc. Any or all information associated with a request may be provided to any elements of the system 100.  For example, a guide(s) may be provided with information of a request based on a type of result(s), such as a sponsored result(s), an organic result(s), a coupon offering(s), a transaction type(s), etc. Likewise, a resource(s) may be provided with information of a request which may influence a result(s), such as a type of media (e.g., image, audio), an area of interest (e.g., news, general search, blog search, or other search verticals), etc. For example, an advertiser may be provided with a profile(s), a location(s), a device characteristic(s), etc. which are associated with a request.  [0185] The user communication info field 830 may include information of a device(s) and/or service(s) associated with a user);
identifying, by the data processing system, a second interest vertical for the second client device based on the second keyword included in the second query (Jones [0075], [0138], [0185] e.g. [0075] A query or search query or search request or "request" may include a keyword(s), a category(ies), a fully formed question(s), a statement(s), any type of media, implicit data such as information associated with a user identifier(s) and/or device(s [0138] In operation 325, information of a request is provided.  Information of a request may be provided to one or more resource(s), guide(s), and/or advertiser(s), etc. Any or all information associated with a request may be provided to any elements of the system 100.  For example, a guide(s) may be provided with information of a request based on a type of result(s), such as a sponsored result(s), an organic result(s), a coupon offering(s), a transaction type(s), etc. Likewise, a resource(s) may be provided with information of a request which may influence a result(s), such as a type of media (e.g., image, audio), an area of interest (e.g., news, general search, blog search, or other search verticals), etc. For example, an advertiser may be provided with a profile(s), a location(s), a device characteristic(s), etc. which are associated with a request.  [0185] The user communication info field 830 may include information of a device(s) and/or service(s) associated with a user).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Jones’s teaching would have allowed Rakowski to provide a method and system for using a human searcher to select search results which may be partially influenced by commercial factors (Jones [0009]).
Although Rakowski and Jones substantially teaches the claimed invention, they do not explicitly indicate
determining, by the data processing system, responsive to receiving the first query and the second query, a number of received queries including keywords related to the first location is greater than or equal to a threshold number of queries;
associating, by the data processing system, responsive to determining the number of received queries including keywords related to the first location is greater than or equal to the threshold number of queries, the first location with the first interest vertical and the second interest vertical;
identifying, by the data processing system responsive to detecting that a third client device is at the first location, content customized for the first location using the first interest vertical and the second interest vertical associated with the first location; and
transmitting, by the data processing system to the third client device, the customized content for presentation by the third client device.
Bill teaches the limitations by stating determining, by the data processing system, responsive to receiving the first query and the second query, a number of received queries including keywords related to the first location is greater than or equal to a threshold number of queries;
associating, by the data processing system, responsive to determining the number of received queries including keywords related to the first location is greater than or equal to the threshold number of queries, the first location with the first interest vertical and the second interest vertical;
identifying, by the data processing system responsive to detecting that a third client device is at the first location, content customized for the first location using the first interest vertical and the second interest vertical associated with the first location; and
transmitting, by the data processing system to the third client device, the customized content for presentation by the third client device (Bill [0060] – [0063], [0114, [0119] e.g. [0060] The processor then predicts an event based on a relationship of the received mapping query to the other mapping queries (240).  In general, the processor may use various well-known statistical data processing methods to relate the incoming mapping queries and predict the existence of events.  For example, the processor may predict events based on thresholding schemes.  In one such example, the processor may count the number of requests to a certain destination and flag the destination as a location of an upcoming event when the count exceeds some pre-determined threshold.  Alternatively, the processor may predict an event when a percentage of mapping requests among all requests exceeds some pre-determined threshold.  In yet another example, the processor may predict an event by observing the difference in popularity for a well-known location during a particular time-period.  Thus, events related to widely popular locations (e.g., demonstration in front of White House) may be predicted by comparing a level of queries within a particular time window with a historical number of queries for these locations.  The processor may also apply different weights to mapping requests.  Hence, mapping requests to certain public locations, such as museums and stadiums, may be treated differently for event detection purposes (e.g., with higher or lower deference) than mapping requests to private residences.  In another example, the processor may also detect a large number of requests to some private residence, predict a social gathering, and, consequently, provide users with the carpooling information to that location. [0061] The processor may provide users with a notification of the predicted event and/or make available or known services or information relating to the event (250).  For example, the processor may alert users that due to inclement weather, or that the start of a football game has been moved up by an hour.  In another example, the processor may suggest dining locations open past midnight around the concert arena.  In yet another example, the processor may supply users with information related to anticipated traffic conditions associated with the event, such as providing a suggested alternative route to or from the location of the event, or providing information related to anticipated parking conditions for the event.  The processor may also match users with other people, services, additional commercial opportunities based on when the user will be traveling.  Time-of-travel prompts also may be presented in response prediction of an event that the user is likely to be attending.  One example of a time-of-travel prompt is an active control that is presented: "Click here if you will be traveling to this destination this afternoon." In response to the user activating the control, a user interface that is configured to provide enhanced services based on confirmation of travel time by the user may be displayed on the client system. [0062] FIG. 3 depicts an example of mapping queries 340 received within a particular period of time.  As shown, each of the mapping queries 340A-340L was received between 3:00 pm and 3:47 pm of a particular day.  The mapping queries 340A-340L include an origin address 310 of the mapping query when an origin is applicable to a query, such as when a query requests a suggested route or driving directions between an origin and a destination.  The mapping queries 340A-340L also include a destination 320 and a time 330 associated with the query.  The time 330 may represent the arrival time of the query at the mapping system or at an event detection system. [0063] A system may use the mapping queries 340 to predict an emerging event.  For example, the system may determine that during a forty-seven minute window from 3:00 to 3:47, six out of twelve mapping queries (i.e., 340A, 340D, 340E, 340G, 340J, and 340L) include a request for information related to the same destination (i.e., ABC Stadium).  Based on the mapping queries, the mapping system may predict that an event is about to occur at ABC Stadium.  The prediction may be based, for example, on the fact that half of the arriving queries in the time period are directed towards the ABC Stadium, or may be based on the fact that a predetermined number or threshold of queries arrived within the time period, as compared to a historical metric representing search inquires related to ABC Stadium, a non-historical threshold, or a threshold related to the genre of the search (e.g., sports, theatre performances, movies, and concerts). [0114] The in-vehicle navigation system 1100 includes a map display, navigation, and destination prediction system 1110, a GPS receiver 1115, an electronic compass 1120, and a dashboard display device 1125.  The system 1100 optionally includes a peripheral storage device 1130 and a host system 1135.  Typically, the map display, navigation, and destination prediction system 1110, the GPS receiver 1115, the electronic compass 1120, the dashboard display device 1125, and the optional peripheral storage device 1130 are physically located in a vehicle traveling a route (as indicated by the dotted line). [0119] The GPS receiver 1115 includes a location determination system configured to determine the location of a vehicle [as
determining, by the data processing system, responsive to receiving the first query and the second query, a number of received queries including keywords related to the first location is greater than or equal to a threshold number (e.g. pre-determined threshold) of queries (e.g. queries);
associating, by the data processing system, responsive to determining the number of received queries including keywords related to the first location is greater than or equal to the threshold number of queries, the first location with the first interest vertical (e.g. events) and the second interest vertical (e.g. events);
identifying, by the data processing system responsive to detecting that a third client device is at the first location (e.g. destination, location), content customized for the first location using the first interest vertical and the second interest vertical associated with the first location; and
transmitting, by the data processing system to the third client device, the customized content for presentation by the third client device], for example, by longitude and latitude coordinates.  The GPS receiver 1115 is configured to send the location of the vehicle to the vehicle destination controller 1140 and the vehicle navigation controller 1190 using the communications pathway 1180, the GPS interface 1150, and the system bus 1175).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Bill’s teaching would have allowed Rakowski and Jones combination to provide a method and system for using a human searcher to select search results which may be partially influenced by commercial factors (Jones [0009]).
11.	With respect to claim 21,
	Bill further discloses initiating, by the data processing system, association of the first location with the first interest vertical and the second interest vertical prior to the first client device, second client device, or third client device arriving at the first location and responsive to the number of received queries being greater than or equal to the threshold number of queries (Bill [0060] – [0063], [0114], [0119] e.g. pre-determined threshold).
12.	With respect to claim 22,
	Bill further discloses initiating, by the data processing system, association of the first location with the first interest vertical and the second interest vertical prior to the first client device, second client device, or third client device arriving at the first location and responsive to the number of received queries being greater than or equal to the threshold number of queries during a time period (Bill [0060] – [0063], [0114], [0119] e.g. time period).
13.	With respect to claim 23,
	Jones further discloses initiating, by the data processing system, association of the first location with the first interest vertical and the second interest vertical prior to the first client device, second client device, or third client device arriving at the second location and responsive to receiving at least one query about the first device location from the first client device or the second client device (Jones [0075], [0138], [0185] e.g. a profile(s), a location(s), a device characteristic(s), etc. which are associated with a request).
14.	With respect to claim 24,
	Jones further discloses initiating, by the data processing system, association of the first location with the first interest vertical and the second interest vertical prior to the first client device, second client device, or third client device arriving at the second location and responsive to receiving at least one query about the first device location from the first client device or the second client device during a predefined period of time (Jones [0075], [0138] – [0139], [0185] e.g. a time period elapses).
15.	With respect to claim 28,
	Jones further discloses identifying, by the data processing system, the content customized based on the model stored for the second location to include machine-executable instructions (Jones [0075], [0138], [0185], [0289] e.g. An advocate may be compensated according to various models.  In at least one embodiment, an advocate may be compensated by a search service).
16.	Claims 30-34 and 38 are same as claims 20-24 and 28 and are rejected for the same reasons as applied hereinabove.

17.	Claims 29 and 39 are rejected under 35 U.S.C. 103(a) as being obvious by Rakowski in view of Jones and Bill, and further in view of Zheng et al (U.S. 20110276565 A1 hereinafter, “Zheng”).
18.	With respect to claim 29,
Although Rakowski, Jones and Bill substantially teaches the claimed invention, they do not explicitly indicate .
Zheng teaches the limitations by stating .
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Zheng’s teaching would have allowed Rakowski, Jones and Bill combination to provide a method and system for using a human searcher to select search results which may be partially influenced by commercial factors (Jones [0009]).
19.	Claim 39 is same as claim 29 and is rejected for the same reasons as applied hereinabove.

Allowable Subject Matter
20.	Claims 25-27 and 35-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
21.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
22.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.  The examiner can normally be reached on Mon-Fri 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SyLing Yen
Examiner
Art Unit 2166


/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
April 12, 2021